DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1: apparatus as disclosed in Fig. 4. 
Species 2: apparatus as disclosed in Fig. 5.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 2, 9, 10, 12, 13, 21, 25-27.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species 1 and 2 lack unity of invention because even though the inventions of these groups require the technical feature of first drive unit, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 20120247671 to Sugawara in view of US 5838528 to Os. Sugawara discloses a lift thimble system, comprising: a focus ring (52 [focus ring], Fig. 4); an electrostatic chuck (51 [electrostatic chuck]); a wafer thimble device (27/27b), and a focus ring thimble device (28/28b), wherein: the focus ring (52) is disposed at the electrostatic chuck (51) for placing a wafer (W [wafer]); the focus ring thimble device (28/28b, Fig. 2) and the wafer thimble device (27/27b) are located below the electrostatic chuck (see Fig. 2); the focus ring thimble device (28/28b) includes a focus ring thimble (28 [support pins]) and a first lift drive device (28b [driving mechanism]) configured to drive the focus ring thimble (28) to ascend or descend (para. [0060]), thereby driving the focus ring (52) to ascend or descend (para. [0060]); the wafer thimble device (27/27b) includes a wafer thimble (27 [support pins], Fig. 2) and a second lift drive device (27b [driving mechanism]) configured to drive the wafer thimble (27) to ascend or descend, thereby driving the wafer (W)  placed on the focus ring to ascend or descend (para. [0060]); the first lift drive device (28/28b) includes a drive bracket (see non-referenced bracket between 28b and 25 [holding unit]), a first drive unit (28b), a bottom end of the focus ring thimble (28) is connected to the drive bracket (bracket between 28 and 28b). 
However Sugawara does not disclose and a first bellows; the focus ring thimble is disposed inside the first bellows, and two ends of the first bellows are connected to a base disposed under the electrostatic chuck and the drive bracket, respectively; and one end of the first drive unit is fixed to the base, and another end of the first drive unit acts as a movable end to drive the drive bracket and the focus ring thimble to ascend and descend.
However Sugawara discloses (in a similar embodiment) that a first bellows (47 [bellows], Fig. 8); the focus ring thimble (45 [support pins]) is disposed inside the first bellows (47), and two ends of the first bellows (47) are connected to a base (bottom of 41 which is also connected to 44 [body part]) disposed under the electrostatic chuck (51) and the drive bracket (bracket between 51 and 28b), respectively; for the purpose of keeping airtightness in the processing chamber (para. [0067]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the bellows and configuration taught by Sugawara with motivation to keep airtightness in the processing chamber.
Regarding first drive unit, Os discloses one end of a first drive unit (top of 94 [actuator], Fig. 8) is fixed to a base (32 of 20 [electrode assembly]), and another end of the first drive unit (bottom of 94) acts as a movable end to drive the drive bracket (92 [yoke]) and the focus ring thimble (88/96) to ascend and descend for the purpose of synchronizing to ensure the wafer is retained in a substantially horizontal orientation as it is moved by the lifting pins (col. 7, lines 20-30).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the drive unit configuration as taught by Os with motivation to synchronize to ensure the wafer is retained in a substantially horizontal orientation as it is moved by the lifting pins.
Therefore, since the common technical features of Species 1 and 2 fails to define a contribution over Sugawara in view of Os, the limitations in Species group 1 or 2 cannot be considered a special technical feature, and hence there is a lack of unity between the groups.
A telephone call was made to Richard Chen on 07/25/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718